EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianchao Shu on 2/09/2021.

The application has been amended as follows: 
	IN THE CLAIMS:
	Claim 11 is amended as follows:
	A fluid related device includes a body assembly having a flow port defined by a an axis X, a closure member assembly defined by a rotary axis Z and an axis Y, an Offset X from said axis X disposed in said body assembly and a sealing assembly disposed between said body assembly and said closure member assembly, said sealing assembly has a replaceable seat assembly, a seat recess receiving said replaceable seat assembly, a seal ring recess, and a wedge seal ring assembly disposed in said seal ring recess and engaged with said replaceable seat assembly for providing seals at closed positions, said fluid related device also has a stem seal assembly disposed between said body assembly and said closure member assembly for seals, said sealing assembly is defined by said offset X and an offset Y from said axis Z and has a seal engagement defined by a spherical solid surface and conical laminated ring surfaces for washers to secure said seat against said seat recess, said gasket is disposed between said seat recess and said seal groove of said seat for providing secondary seals; (b) said wedge seal ring assembly has a front flexible ring assembly and a middle rigid ring assembly and a back flexible ring assembly for providing radically differential seals, said front flexible ring assembly is provided for filling any gap between said seat assembly and said wedge seal ring assembly, and for providing upstream seal, responding to any radial disengagement, and absorbing impact force, said back flexible ring assembly is provided for filling any gap between said seat assembly and said wedge seal ring assembly, and for providing downstream seals, responding to any radial disengagement, and absorbing impact force, while said middle rigid ring assembly is provided for holding seals under both upstream pressure and downstream pressure, and minimizing any radial disengagement, said seal ring recess has a conical lock groove, said wedge seal ring assembly also has a spring plug/screw lock retainer assembly, said spring plug/screw lock retainer assembly has at least two setscrews, a 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Shu (US 2013/0056667) is considered the closest prior art.
Shu discloses a fluid related device includes a body assembly having a flow port and a closure member assembly disposed in said body assembly and a sealing assembly disposed between said body assembly and said closure member assembly, said sealing assembly has a seat assembly, a retainer bore, a seal ring retainer assembly disposed in said retainer bore and a wedge seal ring assembly engaged with said seat assembly for providing seals at closed positions and a stem seal assembly disposed between said body assembly and said closure member assembly for seals; (a) said seat assembly has at least two lock plug assemblies, a seal gasket, a seat having a conical, inward seal surface and an outward seal surface and a back surface with a groove, said lock plug assembly has a plug having two slots and a set of spring washers having a notch receiving said plug through said slots and said lock groove of said disc, said set of spring washers is engaged with said conical lock groove for providing locking 
Shu fails to anticipate or render obvious the combination of said wedge seal ring assembly has a front flexible ring assembly and a middle rigid ring assembly and a back flexible ring assembly for providing radically differential seals, said front flexible ring assembly is provided for filling any gap between said seat assembly and said wedge seal ring assembly, and for providing upstream seal, responding to any radial disengagement, and absorbing impact force, said back flexible ring assembly is provided for filling any gap between said seat assembly and said wedge seal ring assembly, and for providing downstream seals, responding to any radial disengagement, and absorbing impact force, while said middle rigid ring assembly is provided for holding seals under both upstream pressure and downstream pressure, and minimizing any radial disengagement, said seal ring recess has a conical lock groove, said wedge seal ring assembly also has a spring plug/screw lock retainer assembly, said spring plug/screw lock retainer assembly has at least two setscrews, a retainer ring having a groove and at least two radial thread holes respectively expanding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PAUL J GRAY/Examiner, Art Unit 3753